359 F.2d 67
Herman WILLIAMS and Benjamin Scott, Jr., Appellants,v.UNITED STATES of America, Appellee.
No. 22896.
United States Court of Appeals Fifth Circuit.
April 14, 1966, Rehearing Denied May 11, 1966.

Julian Hartridge, Savannah, Ga., for appellants.
Fred S. Clark, Asst. U.S. Atty., Savannah, Ga., Donald H. Fraser, U.S. Atty., Savannah, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM.


1
The evidence adduced in the trial of this case was ample to submit to the jury the question whether appellant violated the stated provisions of Internal Revenue laws relating to liquor.  We conclude that the trial court could properly take judicial notice of the fact that Skidaway Island was in the Southern District of Georgia.  Weaver v. United States, (5 Cir.) 298 F.2d 496, 499.  It was not necessary that the Government adduce proof to this effect.


2
The judgment is affirmed.